Citation Nr: 1119761	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-42 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar strain, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the RO in Houston, Texas that in pertinent part, granted service connection and a 10 percent rating for lumbar strain.  A Board hearing was initially requested, but by a statement dated in September 2009, the Veteran withdrew his hearing request.

The Board notes that in his October 2009 substantive appeal, the Veteran limited his appeal to the issues of entitlement to a higher rating for service-connected lumbar strain, and entitlement to a TDIU rating.  Hence, the other issues previously on appeal are considered to have been withdrawn, and will not be addressed by the Board.  See 38 C.F.R. § 20.204.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's lumbar spine disability has been characterized by chronic pain; forward flexion exceeds 60 degrees and the combined range of motion exceeds 120 degrees, and there is no showing of muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected lumbar strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to the claim for service connection for a back disability by letters dated in June 2005, August 2005, and April 2006.                                                                          

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  By a letter dated in August 2006, the appellant was notified that his claim was awarded with an effective date of November 1, 2004, the day after his separation from service (the earliest effective date permitted by law under 38 U.S.C.A. § 5110(a)), and an initial rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that his service-connected lumbar strain is more disabling than currently evaluated.  He has submitted several statements to the effect that he has chronic, severe back pain, and that he must take several pain medications for his many disabilities.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same manifestation under different diagnoses is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran's back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, the diagnostic code for lumbosacral strain.  The RO has rated the Veteran's service-connected lumbar strain as 10 percent disabling from November 1, 2004.

As pertinent to this case, under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel, or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5235-43, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

The Board notes that the Veteran is also service-connected for fibromyalgia with widespread musculoskeletal pain, including the back and hips, rated 40 percent disabling since November 1, 2004.  Symptoms of fibromyalgia will not be considered when evaluating the service-connected lumbar strain, as that would constitute impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14.

Service treatment records reflect that the Veteran was treated for low back pain.  A June 2004 magnetic resonance imaging (MRI) scan of the lumbar spine showed normal alignment, height and signal intensity of the lumbar vertebral bodies.  A small Schmorl's node was noted at L3, and the study was otherwise unremarkable.

Post-service private medical records reflect that the Veteran has regularly received medical treatment for back pain, including trigger point injections and pain medication.

A private medical record from J.L.H., MD dated in April 2005 reflects that the Veteran complained of low back pain with left posterior leg to posterior calf involvement, and also complained of mid-thoracic spine pain.  On examination, gait and station were normal.  On examination of the thoracic spine, there was no tenderness in the midline, and there was tenderness in the left paravertebral muscles, tenderness in the left upper and mid thoracic facets, and pain was increased with lateral rotation.  Kyphosis was seen and no scoliosis was present.  

On examination of the lumbar spine, no scoliosis was seen, and no spasm was noted in the paravertebral muscles.  No tenderness was noted in the left paravertebral muscles.   No trigger points were elicited.  No tenderness was noted over the left lumbar facets, no pain was elicited over the sacroiliac joints, and the pelvis was level.  Range of motion of the lumbosacral spine was as follows:  flexion to 60 degrees with no pain, extension to 20 degrees with minimal pain, right lateral flexion to 30 degrees without pain, and left lateral flexion to 30 degrees with pain.  Straight leg raising was performed to 60 degrees bilaterally with no pain.  On examination, of the lower extremities, there was full strength and tone with no atrophy, deep tendon reflexes were 0 to 1+ in the lower extremities, and sensation was intact to light touch in the lower extremities.  The diagnostic impression was spondylosis without myelopathy - lumbar and thoracic.

An April 2005 private X-ray study showed mild degenerative changes in the thoracic spine, and mild facet arthropathy in the lower lumbar spine.  An April 2005 magnetic resonance imaging (MRI) scan of the lumbar spine showed limited disc disease and posterior element hypertrophy, with limited bilateral foraminal narrowing at L4-5 but no canal stenosis at any level.

At a July 2006 VA examination, the Veteran reported that he had fibromyalgia affecting the neck, shoulders, back and hips.  With respect to his back, he reported constant pain, and also reported stiffness, and pain when bending.  He said the pain traveled from back to the legs and feet.  He described the pain as burning, aching and sharp.  He said his pain was at a level of 8 on a scale of 1 to 10.  The pain could be elicited by physical activity, and was relieved by rest.  At the time of pain he could function with medication.  He said his condition did not cause incapacitation.  For this condition the functional impairment was limited lifting, prolonged sitting, and standing.

On examination, his posture and gait were within normal limits.  He did not require an assistive device for ambulation.  He suffered from muscular pain on both sides of the body and had 18 tender points.  On examination of the thoracolumbar spine, there was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was no tenderness.  There was negative straight leg raising on the right, and negative straight leg raising on the left.  There was no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine was as follows:  flexion to 70 degrees with pain at 70 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  Range of motion of the spine was additionally limited by the following after repetitive use and pain, and pain had the major functional impact.  It was not additionally limited by the following after repetitive use:  weakness, lack of endurance and incoordination.  The examiner indicated that the above factors additionally limited the spine function by 0 degrees.  There was symmetry of spinal motion with normal curvature of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

On neurological examination of the lower extremities, motor and sensory function was within normal limits.  Lower extremity reflexes were 2+ at the knees and ankles bilaterally.  The examiner noted that with respect to the Veteran's claim for peripheral neuropathy of the lower extremities, there was no diagnosis because there was no pathology to render a diagnosis.  With respect to the back, the examiner diagnosed lumbar strain, with a subjective factor of pain, and an objective factor of decreased range of motion.  A July 2006 lumbar spine X-ray study showed no curvature abnormality, compression injury, subluxation or disc space narrowing.  The diagnostic impression was a negative lumbar spine.  

By a statement dated in August 2007, the Veteran said he was in constant pain due to his disabilities.  He said he received steroid injections and "radio frequency burns" for his back disability, and that he could move better on some days than on others.  He said his back pain was constant, with some days worse than others.

At a January 2009 VA spine examination, the examiner noted that the claims file had been reviewed.  The Veteran complained of constant low back pain that was dull and sharp in nature.  He said the pain was 3/10 in intensity, and reported that it radiated to the back of both legs.  He also reported tingling and numbness in the above areas.  The examiner noted that the Veteran also had fibromyalgia.  The Veteran reported that he was currently taking Neurontin, Hydrocodone, and Tizanidine, which helped.  He said his low back pain flared up daily, the pain was incapacitating and lasted for one to two hours.  The pain flared up spontaneously and was relieved by medication, stretching, and warm baths.  He said he was disabled by his chronic pain problems, and he was retired from the Navy.  He was able to manage the activities of daily living.  He denied bowel or bladder problems.  He did not use assistive devices for walking, and did not wear a brace.  The Veteran reported that he could only walk about two blocks without severe back pain.

On examination, posture, gait, and curvature of the spine were all normal.  Range of motion of the thoracolumbar spine was as follows:  flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 25 degrees, and left and right rotation to 25 degrees.  On repeated testing times three, the Veteran experienced pain on forward flexion from the beginning to end with no further decrease, pain on rest of the movements from beginning to end with no further decrease.  No fatigue was noted.  No muscle spasm was felt, and there was moderate tenderness over the lower lumbar spine area.  The examiner indicated that there were no postural abnormalities, fixed deformity or ankylosis.  On neurological examination, sensation to touch and pain were normal over the bilateral lower extremities.  All muscle groups of the bilateral lower extremities were noted to have normal tone and power, and there was no muscle atrophy.  Bilateral knee and ankle reflexes were normal, and there was no pathologic reflex noted.  Straight leg raising tests were negative bilaterally.  The examiner indicated that there were no incapacitating episodes due to intervertebral disc syndrome.  The diagnosis was chronic lumbar spine strain with no radiculopathy.  The examiner noted that the Veteran had a fibromyalgia diagnosis that needed current pain management.  The examiner indicated that there was no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance or incoordination.

A June 2009 private treatment note from Dr. H. reflects that the Veteran complained of hip pain and back pain.  He said the hip pain was the primary pain that day.  On neurological examination, sensation was intact to light touch in the lower extremities, and reflexes were normal in the lower extremities.  On examination of the lumbosacral spine, there was no spasm in the paravertebral muscles, no tenderness in the paravertebral muscles, and no trigger points were elicited.  There was tenderness over the left lumbar facets.  No pain was elicited in the sacroiliac joint.  Range of motion of the lumbosacral spine was as follows:  flexion to 60 degrees without pain, extension to 25 degrees with pain, and left and right lateral flexion to 40 degrees with no pain.  Straight leg raising produced no pain on both sides.  On examination of the lower extremities, there was no atrophy, and there was 5/5 strength and tone bilaterally.  The pertinent diagnoses were spondylosis of the thoracic and lumbosacral spine without myelopathy, sciatica, rheumatoid arthritis, and chronic pain syndrome.

At a June 2009 VA wrist examination, the Veteran reported that he was working as a groundskeeper for a recreational vehicle park.

In his October 2009 substantive appeal, the Veteran said he was told that his private doctors' notes would not be reviewed.  He related that he had been seen by two pain medicine doctors, and enclosed copies of private medical records.  He said that after his VA examination, he was in severe pain for three days and was unable to work.  He essentially argued that it was unfair for his evaluation to be based on what he could do on one particular day.  He said he had chronic daily back pain and took 14 medications.

In order to be entitled to the next-higher 20 percent rating for orthopedic manifestations under Diagnostic Code 5237, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The medical evidence demonstrates that the Veteran has chronic back pain, with  episodic flare-ups of pain.  The Board finds no support for a 20 percent rating under Diagnostic Code 5237 during the entire rating period on appeal based on the orthopedic manifestations of the Veteran's low back disability.  Indeed, all of the VA and private medical examinations show forward flexion that is no worse than 60 degrees.  The weight of the evidence shows that his limitation of motion is not limited to the degree warranted for a 20 percent rating.  His combined range of motion of the thoracolumbar spine was significantly greater than 120 degrees during this entire period; it was 220 degrees on the July 2006 VA examination and 190 degrees on VA examination in January 2009.  Finally, during the entire rating period, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this regard, the record indicates consistent complaints of back pain.

For the reasons described above, and even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 20 percent evaluation, during the entire rating period on appeal, under Diagnostic Code 5237.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 10 percent evaluation in effect during this period.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  However, although an April 2005 MRI scan of the lumbar spine showed limited disc disease, he is not service-connected for intervertebral disc syndrome.  Moreover, there is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of that diagnostic code have been established.  Therefore, a rating based in incapacitating episodes is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Other Considerations

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected lumbar strain throughout the rating period on appeal.  In this regard, as discussed above, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.

In the present case the Board notes that the medical evidence of record reveals no significant neurological abnormalities.  Specifically, strength, sensation and reflexes were all normal in the lower extremities and straight leg raise was negative on nearly every examination.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the entire rating period on appeal.  Accordingly, assignment of a separate evaluation for neurologic manifestations of the low back disability is not warranted here.

In sum, a higher rating is not warranted for the Veteran's lumbar strain, and there is no support for assignment of a separate neurologic evaluation.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate.  The discussion above reflects that the symptoms of the Veteran's back disability are contemplated by the applicable rating criteria.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

A higher rating in excess of 10 percent for lumbar strain is denied.


REMAND

In a September 2006 rating decision, the RO denied entitlement to a TDIU rating. The Board construes an August 2007 VA Form 9 as a timely notice of disagreement as to this issue.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

To date, the RO has not issued a statement of the case and the Veteran has not technically perfected an appeal as to the claim for TDIU; however, the Board finds that the issue is before the Board.  

In November 2008 statements by the Veteran and his Congressman, the Veteran reiterated his belief that he has "unemployability."  TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has made a valid claim for TDIU.  VA may not reject the Veteran's TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Such an opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to whether his service-connected disabilities would as likely as not preclude gainful employment.  The claims folder must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.

The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (cognitive disorder and depression; fibromyalgia; lumbar strain; left and right foot plantar fasciitis; tinnitus; gastroesophageal reflux disease; seasonal allergic rhinitis; and hypertension) would render him unable to secure and follow a substantially gainful occupation (including sedentary employment).

A complete rationale for all opinions must be provided. 

2.  After completion of the foregoing, adjudicate the appeal for a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


